DETAILED ACTION 
The present application, filed on 11/30/2017, is being examined under the AIA  first inventor to file provisions. 

	The prosecution of this application has been transferred to a different examiner. 


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/28/2021 has been entered. 

The following is a non-final First Office Action on the Merits in response to Applicant’s submission. 
a.  Claims 1, 11, 18-19 are amended
b.  Claims 22-36, 43-45, and 47 are cancelled 
c.  Claims 37-42, 46, 48-63 are withdrawn

Overall, Claims 1-21 are pending and have been considered below.             


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 8/12/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wang et al (US 2010/0181332), in view of Bradley et al (US 2013/0193201).  
Regarding Claim 1 – Wang discloses: A contact lens package, comprising: {see at least fig6, rc30c, [0024], [0027] contact lens package) 
a first package layer; {see at least fig6, rc30c, [0024], [0027] shows a first package layer with two tabs)    
a second package layer joined to the first package layer at an edge of the first package layer; {see at least fig6, rc30c, [0024], [0027] the second package layer is joined to the first package layer)  
wherein the first package layer and the second package layer collectively define a cavity; {see at least fig6, rc30c, [0024], [0027] the first package layer and the second package layer collectively define a cavity)  
a contact lens disposed within the cavity … {see at least fig3, rc16, [0023] each contact lens package (ophthalmic lens) has a contact lens in the cavity}  
… and an image depicted on at least one of the first package layer and the second package layer, the image comprising: {see at least fig3, rc16, [0023] bar code (reads on image}  

Wang does not disclose, however, Bradley discloses:  
a first image portion configured to impart information to a user; and {see at least fig9, rc1200 text part; fig10, rc1215 the text part, [0146] imparts information to a user}  
a second image portion integrated with the first image portion to form the image and defining a visual trigger associated with an executable file accessible by a mobile device, the second image portion configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file; {see at least fig9, rc1200 code part; fig10, rc1215 the code part, [0146] acts as a visual trigger and imparts information to a user when the code part is a UPC or bar code as disclosed at [0083]}  
wherein the visual trigger is identifiable by the mobile device to retrieve and access the executable file.  {see at least [0082] “users of the CTIS scan artifacts to indicate interest in a particular product and the CTIS acts as a portal for consumers to access information [executable file accessible by a mobile device] supplemental to the context in which the codes are found”; fig1, rc105, [0086] The CTIS (code triggered information server) may be configured so that a user (100a) may scan an artifact (105) in Fig. 1 with a scanning device(100b), as for example by using a cell phone camera [mobile device] to scan and/or take a picture of a barcode, 2d code, matrix code, data matrix, QR code, NFC, or other such scanning or symbology. Other artifacts include without limitation brand logos, product packaging”; fig1, rc140, rc150 [0086] a user who scans the code receives a reply message of content 150. Bradley’s artifact reads on the claimed product packaging which is scanned by a cell phone or mobile device to be associated with a file. Fig. 1 also shows at ref no 140 that the reply message which a user receives can be images/multimedia content and software downloads which read on an executable file. **Examiner considers the brand logo artifact of Bradley to be a “image or symbol configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file”. The brand logo imparts information to the user.**}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang to include the elements of Bradley.  One would have been motivated to do so, in order to put the mechanism in the position to automate it.  Furthermore, the Supreme Court has supported that simple substitution of one known element for another to obtain predictable result is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143 (B)).  In the instant case, Wang evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the functionality of a visual trigger identifiable by a mobile device in the same or similar context.  As best understood by Examiner, since both a lens package with a visual trigger, as well as a visual trigger identifiable by a mobile device are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wang, as well as Bradley would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wang / Bradley. 

Regarding Claim 2 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file comprises code to cause an image about the contact lens to be depicted in a display of the mobile device.  {see at least [0098] the scanning of a QR code [visual trigger] by a user can help identify areas of interest or domains of interest of the user such as medical equipment and medicine. “The domain of interest may be dependent upon the particular capture code or data captured from the data capture device. For example, if the data capture code is for a particular food product, the domain of interest may be food allergy, recipe selection, coupon options, comparative analysis, drug interactions, sports, hobbies, education, shopping, personal health, entertainment, business, personal finance, taxes, environment, restaurants, news, … special needs, medical equipment, medicine.”; fig8 [0107] the response of content displayed cab be medical information: “In one embodiment illustrated in FIG. 8, the Informed Response (800) is comprised of the specific content (805) (e.g., text, images, video, etc.) and a set of identifiers (810) including subject tags (815), information characterizing the temporal character of the Informed Response based on which the Informed Response
may be triggered(820) (e.g., 6 to l0 AM for when a particular product may be ingested in view of prescription drugs). Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the code cause an image about the product in the packaging which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide information to user.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of displaying on a mobile device in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 3 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file comprises code to cause a video unrelated to the contact lens to be depicted in a display of the mobile device.  {see at least [0152] an entertainment video can be displayed to the user “For example, a user who scans a code related to an automobile ad is provided additional content pertaining to the automobile such as detailed images, video, audio, reviews, and links to additional information.” “Based on the user profile, the CTIS may suggest other automobiles by the same manufacturer that are popular with customers that share the same income bracket, geographic address, number of children, etc. as the user.” Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the  code cause a video unrelated to the contact lens in the packaging which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to keep user informed at all times.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of unrelated information to be displayed on the mobile device in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 4 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file comprises code to cause an entertainment video to be depicted in a display of the mobile device.  {see at least [0152] an entertainment video can be displayed to the user “For example, a user who scans a code related to an automobile ad is provided additional content pertaining to the automobile such as detailed images, video audio, reviews, and links to additional information.” Para. 98 states: “if the data capture code is for a particular food product, the domain of interest may be food allergy, recipe selection, coupon options, comparative analysis, drug interactions, sports, hobbies, education, shopping, personal health, entertainment.” Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the executable file comprises code to cause an entertainment video to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to keep user informed and entertained.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of entertainment video displayed on a mobile device in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 5 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file comprises code to cause a commercial to be depicted in a display of the mobile device.  {see at least [0011] “Content providers, such as providers of services, print content, display content, electronic content, video content, musical content, retailers, wholesalers, web-site providers, mercantile product providers, industrial product providers, or virtually any other type of commercial, informational, educational or service provider, will participate in providing content (generally and broadly referred to herein by the term "Informed Response") for ultimate dissemination to users”. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the executable file comprises code to cause a commercial to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide promotions to user.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of displaying a commercial in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 6 – Wang, Bradley discloses the limitations of Claim 5. Bradley further discloses:  wherein the commercial depicts information about products related to the contact lens.  {see at least [0011] “Content providers, such as providers of services, print content, display content, electronic content, video content, musical content, retailers, wholesalers, web-site providers, mercantile product providers, industrial product providers, or virtually any other type of commercial, informational, educational or service provider, will participate in providing content (generally and broadly referred to herein by the term "Informed Response") for ultimate dissemination to users”. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the code to cause commercial information to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to entice user to buy related products.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of information of contact lens related products in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 7 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file comprises code to cause an instructional video to be depicted in a display of the mobile device.  {see at least [0011] “Content providers, such as providers of services, print content, display content, electronic content, video content, musical content, retailers, wholesalers, web-site providers, mercantile product providers, industrial product providers, or virtually any other type of commercial, informational, educational or service provider, will participate in providing content (generally and broadly referred to herein by the term "Informed Response") for ultimate dissemination to users”. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the code to cause an instructional video to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. }  
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide user with help.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of displaying an instructional video in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 8 – Wang, Bradley discloses the limitations of Claim 7. Bradley further discloses:  wherein the instructional video contains health information relating to the contact lens.  {see at least [0098] the scanning of a QR code [visual trigger] by a user can help identify areas of interest or domains of interest of the user such as medical equipment and medicine. “The domain of interest may be dependent upon the particular capture code or data captured from the data capture device. For example, if the data capture code is for a particular food product, the domain of interest may be food allergy, recipe selection, coupon options, comparative analysis, drug interactions, sports, hobbies, education, shopping, personal health, entertainment, business, personal finance, taxes, environment, restaurants, news, … special needs, medical equipment, medicine.”; fig8, [0107] the response of content displayed cab be medical information: “In one embodiment illustrated in FIG. 8, the Informed Response (800) is comprised of the specific content (805) (e.g., text, images, video, etc.) and a set of identifiers (810) including subject tags (815), information characterizing the temporal character of the Informed Response based on which the Informed Response may be triggered (820) (e.g., 6 to 10 AM for when a particular product may be ingested in view of prescription drugs). Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package in the instructional video which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. }  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide user with help about health.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of displaying an instructional video in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claim 9 – Wang, Bradley discloses the limitations of Claim 7. Bradley further discloses:  wherein the instructional video contains storage information relating to the contact lens.  {see at least [0098], [0152], [0107] describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as storage information in the instructional video which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as storage information in the instructional video which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  
In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to keep user appraised about the lenses.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of information about the storage of the lenses in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 10 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file contains at least one still image.  {see at least fig1, rc140, the reply message which a user receives can be images/multimedia content and software downloads which read on an executable file. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the executable file comprises an image to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the executable file comprises an image to be depicted in a display of the mobile device which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to allow user to grasp the content without concentrating on the image for a longer time.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of still image in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 11 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein: 
the visual trigger is a first visual trigger of the image usable by the mobile device to access a first executable file; and {see at least fig9, rc1200; fig10, rc1215 the code part, [0146] acts as a visual trigger and imparts information to a user when the code part is a UPC or bar code as disclosed at [0083]}    
the image further includes a second visual trigger integrated with the first image portion or the second image portion, the second visual trigger configured to both impart information to a user without the mobile device and be usable by the mobile device to access a second executable file.  {see at least fig9, rc1200 text part and code part; fig10, rc1215 text part imparts information to user; rc1215 the code part, [0146] acts as a visual trigger and imparts information to a user when the code part is a UPC or bar code as disclosed at [0083]}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to inform the user, but also to trigger the reading sequence.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of visual trigger for both user and reader in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 12 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file is specific for a feature of the contact lens.  {see at least [098], [0152], [0107] the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as a feature of the contact lens which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to keep user informed about the contact lenses.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of contact lens features in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 13 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file is specific for a feature of the contact lens package.  {see at least [0098], [0152], [0107] describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as a feature of the contact lens which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to keep user informed about the package of the contact lens.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of information about the package of the contact lens in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 14 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file contains a presentation on retrieving the contact lens from the contact lens package. {see at least [0098], [0152], [0107] describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as a feature of the contact lens which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide user with helpful directions.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of information on retrieving the contact lenses in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 15 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file contains a presentation on keeping the contact lens clean.  {see at least [0098], [0152], [0107] describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as a feature of the contact lens which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide user with useful information.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of information on contact lenses maintenance in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 16 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file contains a presentation on inserting the contact lens into an eye.  {see at least [0098], [0152], [0107] describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as a feature of the contact lens which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide user with useful information. In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of directions on inserting the contact lenses in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 17 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the executable file contains a presentation on contact lens maintenance when the contact lens is in an eye.  {see at least [0098], [0152], [0107] describes the reply to a user scanning a barcode [visual trigger] can be a video relating to medical equipment. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having health information relating to the product in the package such as a feature of the contact lens which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide user with useful information. In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of directions on inserting the contact lenses in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 18 – Wang discloses:  A contact lens package, comprising: 
a first package layer; {see at least fig6, rc30c, [0024], [0027] shows a first package layer with two tabs)   
a second package layer joined to the first package layer at an edge of the first package layer; {see at least fig6, rc30c, [0024], [0027] the second package layer is joined to the first package layer)   
wherein the first package layer and the second package layer collectively define a cavity; {see at least fig6, rc30c, [0024], [0027] the first package layer and the second package layer collectively define a cavity)  
a contact lens disposed within the cavity; and {see at least fig3, rc16, [0023] each contact lens package (ophthalmic lens) has a contact lens in the cavity}   
an image depicted on an outer surface of the contact lens package, the image comprising: {see at least fig3, rc16, [0023] bar code (reads on image}   
     

Wang does not disclose, however, Bradley discloses:  
a first image portion that is configured to impart information to a user; and {see at least fig9, rc1200 text part; fig10, rc1215 the text part, [0146] imparts information to a user}    
a second image portion integrated with the first image portion to form the image and define a visual trigger associated with an executable file accessible by a mobile device, the second image portion being configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file, … {see at least fig9, rc1200 code part; fig10, rc1215 the code part, [0146] acts as a visual trigger and imparts information to a user when the code part is a UPC or bar code as disclosed at [0083]} 
… the visual trigger causing the mobile device to retrieve an eye health presentation from a library and to present the eye health presentation in a display of the mobile device when the visual trigger is within a field of view of a camera associated with the mobile device. {see at least [0009], [0068], [0082], [0151] health information, health hazards (based on the broadest reasonable interpretation requirement (see MPEP 2111), Examiner interprets an eye health presentation as health presentation, health hazard); fig1, rc150, a user who scans the code [visual trigger] receives a reply message of content rc150 on their cell phone; [0092] “If the product information is coming from a third party server, associated databases, product databases, internet search or database for the informed response, the CTIS may generally communicate and interface with the third party server, associated databases, product databases (retrieving product information from product databases reads on the claimed retrieving of a presentation from a library; [0139] “In another implementation, a first visual token may comprise a "poster" image corresponding to a full-length movie, movie preview, video clip, television show, and/or the like; [0140] In one implementation, a series of first visual tokens may be displayed as scrollable thumbnails, within a cinematic presentation, as an immersive slideshow, and/or the like. Examiner understands that the limitation in question is merely applying a known technique of Bradley of retrieving an entertainment presentation from a library and presenting it when the visual trigger is within a field of view which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang to include the elements of Bradley.  One would have been motivated to do so, in order to put the mechanism in the position to automate it Furthermore, the Supreme Court has supported that simple substitution of one known element for another to obtain predictable result is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143 (B)). In the instant case, Wang evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the functionality of a visual trigger identifiable by a mobile device in the same or similar context.  As best understood by Examiner, since both a lens package with a visual trigger, as well as a visual trigger identifiable by a mobile device are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wang, as well as Bradley would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wang / Bradley.

Regarding Claim 19 – Wang discloses:   A contact lens package, comprising: 
a first package layer; {see at least fig6, rc30c, [0024], [0027] shows a first package layer with two tabs)   
a second package layer joined to the first package layer at an edge of the first package layer; {see at least fig6, rc30c, [0024], [0027] the second package layer is joined to the first package layer)   
wherein the first package layer and the second package layer collectively define a cavity; {see at least fig6, rc30c, [0024], [0027] the first package layer and the second package layer collectively define a cavity)  
a contact lens disposed within the cavity; and {see at least fig3, rc16, [0023] each contact lens package (ophthalmic lens) has a contact lens in the cavity}   
an image depicted on an outer surface of the contact lens package, the image comprising: {see at least fig3, rc16, [0023] bar code (reads on image}   

Wang does not disclose, however, Bradley discloses:  
a first image portion that is configured to impart information to a user; and {see at least fig9, rc1200 text part; fig10, rc1215 the text part, [0146] imparts information to a user}   
a second image portion integrated with the first image portion to form the image and define a visual trigger associated with an executable file accessible by a mobile device, the second image portion being configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file, … {see at least fig9, rc1200 code part; fig10, rc1215 the code part, [0146] acts as a visual trigger and imparts information to a user when the code part is a UPC or bar code as disclosed at [0083]}  
… the visual trigger causing the mobile device to retrieve, access, and display an entertainment presentation from a library and cause the mobile device to present the entertainment presentation when the visual trigger is identified within a field of view of a camera associated with the mobile device. {see at least [0098] domain of interest is entertainment; [Table2] entertainment, movies; [Table3] entertainment; fig1, rc150 a user who scans the code [visual trigger] receives a reply message of content rc150 on their cell phone. Regarding the feature “causes an electronic device to retrieve an eye health presentation from a library” [0092] “If the product information is coming from a third party server, associated databases, product databases, internet search or database for the informed response, the CTIS may generally communicate and interface with the third party server, associated databases, product databases. Bradley’s retrieving product information from product databases reads on the claimed retrieving of a presentation from a library; [0139] “In another implementation, a first visual token may comprise a "poster" image corresponding to a full-length movie, movie preview, video clip, television show, and/or the like. Para. 140 of Bradley describes: In one implementation, a series of first visual tokens may be displayed as scrollable thumbnails, within a cinematic presentation, as an immersive slideshow, and/or the like. Examiner understands that the limitation in question is merely applying a known technique of Bradley of retrieving a presentation about eye health from a library and presenting it when the visual trigger is within a field of view which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang to include the elements of Bradley.  One would have been motivated to do so, in order to put the mechanism in the position to automate it.  Furthermore, the Supreme Court has supported that simple substitution of one known element for another to obtain predictable result is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143 (B)). In the instant case, Wang evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the functionality of a visual trigger identifiable by a mobile device in the same or similar context.  As best understood by Examiner, since both a lens package with a visual trigger, as well as a visual trigger identifiable by a mobile device are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wang, as well as Bradley would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wang / Bradley. 

Regarding Claim 20 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the entertainment presentation comprises an audio component.  {see at least [0108], [0152] the entertainment presentation comprises an audio component: In one embodiment, the CTIS creates enhanced ads with content that cannot be included in a print ad. For example, a user who scans a code related to an automobile ad is provided additional content pertaining to the automobile such as detailed images, video, audio, reviews, and links to additional information. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the entertainment presentation comprise an audio component which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}  

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide user to opportunity to listen to entertainment.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of audio component in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claim 21 – Wang, Bradley discloses the limitations of Claim 1. Bradley further discloses:  wherein the entertainment presentation comprises a visual component.  {see at least [0108], [0152] the entertainment presentation comprises an audio component: In one embodiment, the CTIS creates enhanced ads with content that cannot be included in a print ad. For example, a user who scans a code related to an automobile ad is provided additional content pertaining to the automobile such as detailed images, video, audio, reviews, and links to additional information. Examiner understands that the limitation in question is merely applying a known technique of Bradley of having the entertainment presentation comprise an audio component which is applicable to a known base device/method of Wang who has already been shown to teach contact lens packaging with product information associated with a bar code.}   

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wang, Bradley to include additional elements of Bradley.  One would have been motivated to do so, in order to provide user to opportunity to watch the entertainment.  In the instant case, Wang, Bradley evidently discloses a lens package with a visual trigger.  Bradley is merely relied upon to illustrate the additional functionality of visual component in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.


Response to Amendments/Arguments
Applicant’s submitted remarks and arguments have been fully considered.  

Further, Applicant is of the opinion that the prior art fails to teach Applicant’s invention. Examiner respectfully disagrees.


With respect to Applicant’s Remarks as to the claims being rejected under 35 USC § 103.
Applicant submits remarks and arguments geared toward the amendments. Examiner has carefully reviewed and considered Applicant’s remarks, however they ARE MOOT in light of the fact that they are geared towards the amendments. 

Regardless, Examiner argues that Wang, Bradley discloses the amended claim limitations, as shown below. 

Applicant submits “As demonstrated below, Wang teaches away from the use of a visual code for a lens package that is used to deliver updateable information.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Wang discloses using a visual code (e.g. bar code) on a lens package to deliver information to a user (see Wang at fig3, rc21, [0023] bar code reader). It follows that, if Wang uses a visual code (the bar code) it cannot “teach away.” In fact, it discloses using a bar code, which is a “visual trigger.” 

Applicant submits “Furthermore, conventional usage of space in lens packaging systems suggests that implementation of such a code would be inappropriate, particularly a code including images or symbols configured to impart information to a user, such as imparting information without a mobile device.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Bar codes contain, in addition to the bar code bars, also the bar code information as a string of numbers (see Barcode - Wikipedia), thus allowing the user to read the barcode (i.e. information) with the necked eye, i.e. without a mobile device.   

Applicant submits “Second, even if Bradley is inappropriately used to modify Wang, each  of Wang and Bradley fail to describe an image having both a first image portion and a second image portion integrated with the second image portion to form the image and define a visual trigger, as recited in amended claim 1.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. Bar codes contain, in addition to the bar code bars, also the bar code information as a string of numbers (see Barcode - Wikipedia), thus allowing the user to read the barcode (i.e. information) with the necked eye, i.e. without a mobile device. 

Therefore, Wang, Bradley discloses the amended claim limitations.   

Applicant submits “Applicant respectfully submits that when faced with Wang and the conventional uses of contact lens packaging systems, the Bradley reference would not be considered a useful or appropriate basis upon which to modify Wang.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the KSR rationale (see MPEP 2143(B) – “simple substitution of one known element for another to obtain predictable results,” a person of ordinary skill in the art would replace the bar code reader disclosed by Wang with the mode advanced reader disclosed by Bartley in order to improve the performance of the lens package (reads on obtaining predictable results). 

Applicant submits “Initially, Applicant disagrees that the brand logo is equivalent to the recited visual trigger of claim 1, as demonstrated further below.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
A “brand logo” conveys information about the origin of the device (see Logos - Wikipedia}. One customary utilization of the brand logo is to scan it in to obtain more information about the brand or about the product.  

Applicant submits “Rather, the only motivation for modifying the Wang package appears to derive from Applicant's own specification, which constitutes impermissible hindsight.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
While the same motivation is found in the spec, Examiner would not have necessarily used improper hindsight, as one of ordinary skill in the art would readily appreciate that providing the best possible solution should be based on analyzing and excluding for that matter detrimental factors.  

Applicant submits “Accordingly, one of ordinary skill in the art would lack the motivation to replace the Wang barcode with the artifact 105 to the extent that the artifact 105 is viewed is incompatible with including the required regulatory information on the package.” Examiner has carefully considered, but doesn’t find Applicant’s arguments persuasive. 
Based on the KSR rationale (see MPEP 2143(B) – “simple substitution of one known element for another to obtain predictable results,” a person of ordinary skill in the art would replace the bar code reader disclosed by Wang with the mode advanced reader disclosed by Bartley in order to improve the performance of the lens package (reads on obtaining predictable results).  

Applicant submits “Wang fails to explicitly teach a visual trigger "configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file.” Examiner agrees. However, Bradley discloses: 
  
a second image portion integrated with the first image portion to form the image and defining a visual trigger associated with an executable file accessible by a mobile device, the second image portion configured to both impart information to a user without the mobile device and be usable by the mobile device for accessing the executable file; {see at least fig9, rc1200 code part; fig10, rc1215 the code part, [0146] acts as a visual trigger and imparts information to a user when the code part is a UPC or bar code as disclosed at [0083]} 

Therefore, Bradley discloses the claim limitation. 

The other arguments presented by Applicant continually point back to the above arguments as being the basis for the arguments against the other 103 rejections, as the other arguments are presented only because those claims depend from the independent claims, and the main argument above is presented against the independent claims. Therefore, it is believed that all arguments put forth have been addressed by the points above.


Examiner has reviewed and considered all of Applicant’s remarks. The changes of the grounds for rejection, if any, have been necessitated by Applicant’s extensive amendments to the claims. Therefore, the rejection is maintained, necessitated by the extensive amendments. 


The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622